Citation Nr: 1716458	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes, and to include as related to herbicide agent exposure.

5.  Entitlement to service connection for callused and cracked feet, to include as secondary to service-connected diabetes, and to include as related to herbicide agent exposure.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air force from June 1963 to March 1967, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (which denied, among other things, service connection for erectile dysfunction and callused and cracking feet), and from a September 2009 rating decision issued by the VA RO in Atlanta, Georgia (which denied service connection for bilateral hearing loss, a bilateral knee disability, and tinnitus). 

The Veteran requested a personal hearing before a member of the Board in his February 2009 Substantive Appeal.  Although a hearing was scheduled for September 13, 2012, the Veteran cancelled his request for a hearing in a statement received by VA earlier in August 2012.  Consequently, the Veteran's request for a personal hearing is deemed withdrawn.  38 C.F.R. § 20.702(e).

The Board remanded the case for further development in February 2013 and August 2013.  The case has since been returned to the Board for appellate review.

In the August 2013 Remand the Board referred the Veteran's entitlement to service connection for hypertension claim.  To date, it does not appear that the any action has been taken regarding the Veteran's hypertension claim.  Therefore, the Board does not have jurisdiction over that claim, and, again, refers it to the agency of original jurisdiction (AOJ) for appropriate action.
The VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that the August 2016 rating decision, that granted service connection for bilateral upper extremity diabetic peripheral neuropathy (claimed as bilateral arm and hand numbness) and assigned a 10 percent evaluation, is the subject of a Notice of Disagreement (NOD) filed in September 2016.  These electronic systems show that the RO is continuing to work on the matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of bilateral hearing loss, tinnitus, bilateral foot calluses, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest during active service or within one year of his separation from service, is not otherwise related to active service, is not related to his herbicide agent exposure, and is not caused or aggravated by his service-connected diabetes.




CONCLUSION OF LAW

The Veteran's erectile dysfunction was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the RO provided the Veteran with a notification letter in October 2006, prior to the initial decision on the claim for service connection.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Veteran was also afforded a VA examination in September 2013, and an addendum opinion was obtained in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013, and April 2015 VA examiners' reports and opinions, when taken together, are adequate to decide the case because they are based on an accurate factual premise and a review of the claims file, including the Veteran's reported medical history and complaints.  The opinions also address the central medical issue and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Additionally, service connection may be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).    Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran contends that he has developed erectile dysfunction as a result of his herbicide agent exposure in Vietnam.  See May 2007 VA Form 21-4138.  Alternatively, he contends that this condition is secondary to his service-connected diabetes mellitus.  See May 2007 NOD.

As a preliminary matter, the Board finds that the record on appeal establishes that erectile dysfunction did not manifest during the Veteran's active service.  The Veteran's service treatment records contain no reference to erectile dysfunction, and he has not contended otherwise.  Moreover, the Veteran's March 1973 military separation clinical evaluation showed that his genitourinary system was examined at that time and determined to be within normal limits.

The Board further notes that it has considered the presumptive provisions regarding disabilities associated with herbicide agent exposure.  The Veteran's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era.  See July 1966 Military Personnel Record.  Thus, he is presumed to have been exposed to an herbicide agent during service.

As set forth above, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases, however, do not include erectile dysfunction.  See 38 C.F.R. § 3.309(e) (2016).

Again, although erectile dysfunction is not amongst the delineated diseases associated with herbicide agent exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2016); Stefl, 21 Vet. App. 120.  However, the Board finds that the most probative evidence of record, to include the April 2015 VA addendum opinion, does not suggest a link between erectile dysfunction and the Veteran's active service or any incident therein, including presumed exposure to an herbicide agent.  

The post-service clinical and lay evidence of record is silent for any indication of erectile dysfunction for many years following the Veteran's separation from service.  In this regard, the record shows that the Veteran began to have issues with erectile dysfunction around 1996.  See February 1997 private treatment record.  Again, there is no indication in the clinical or lay evidence of an earlier diagnosis of erectile dysfunction, and the Veteran has not contended otherwise.  

With regard to the issue of whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected diabetes, the Board notes that there is a December 2005 physician's statement, that the Veteran's erectile dysfunction is a complication of his diabetes.  However, the physician did not explain or provide any rationale as to her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning").  Thus, the Board finds that this statement is of limited probative value.

Moreover, in connection with his claim, the Veteran was afforded a September 2013 VA examination.  The examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In so finding, the examiner noted that erectile dysfunction could be associated with diabetes, however, that the Veteran had erectile dysfunction as far back as 1997 and his diabetes was diagnosed in 2005.  Moreover, the examiner noted that the Veteran had low testosterone and was treated with testosterone injections in August 1997 for difficulty with erections.  Indeed, the examiner specifically opined that the etiology of the Veteran's erectile dysfunction is his low testosterone.

VA obtained an addendum opinion in April 2015.  In that report, the examiner noted that he reviewed the Veteran's service treatment records and the records in VBMS.  The examiner stated that he did not find any evidence of a diagnosis of erectile dysfunction, or of prescriptions or other therapies, which may have been used to treat erectile dysfunction while the veteran was in the military service or the year after.  The examiner then stated that there is no evidence of erectile dysfunction that was caused by his military service.  Additionally, the examiner commented on the December 2005 physician's statement, noting that the statement did not provide any rationale, explanation or evidence.  The examiner further stated that erectile dysfunction is a common condition in men, and the most significant risk factor is increasing age.  He stated that, by the age of 50 about half of all men have some difficulty getting or maintaining an erection, and this worsens over the years.  In addition, the examiner noted that the Veteran was being treated for hypogonadism at the time, which is a common cause of erectile dysfunction.  Thus, the examiner concluded that it was less likely than not that his erectile dysfunction was caused by his service-connected diabetes.

The examiner further noted that a February 1997 urology note reported that the Veteran had erectile dysfunction 8-12 months prior, that he was able to get an erection of 30% at best, and that he was unable to achieve penetration without medication.  He noted that he did not find further consultations with an urologist after that visit.  It was indicated that the 2013 VA examination noted that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation.  The examiner found that, although this was suggestive that the Veteran's erectile dysfunction has possibly gotten worse, given that the VA examination was 16 years later, the examiner concluded that this would be within the natural progression of the disease.  Thus, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was aggravated by his diabetes.  

The Board finds that the September 2013 and the April 2015 VA examinations, when taken together, are of substantial probative value given the examiners review of the Veteran's claims file and reported history.  The examiners also relied on their own medical expertise, and training in opining that the Veteran's erectile dysfunction is not related to his service or a service-connected disability.

The Board acknowledges the Veteran's statement that his erectile dysfunction is related to his diabetes or his herbicide agent exposure.  See May 2007 NOD; See May 2007 VA Form 21-4138.  The Board further notes that the Veteran is competent to report his observable symptomatology, and finds that the contemporary medical diagnoses indicate that the Veteran has erectile dysfunction.    See September 2013 VA examination.  Nevertheless, although the Veteran is competent to report erection problems after service, the Board finds that he is not competent to provide an opinion as to whether such symptoms are attributable to his service-connected diabetes or his exposure to herbicide agents, as this is a complex medical determination based upon internal medical processes and not capable of lay observation.  The Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such an opinion.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  

In summary, the Board finds that the most probative evidence shows that erectile dysfunction, did not manifest during the Veteran's active service or for many years thereafter.  Indeed, the September 2013 VA examiner specifically tied the Veteran's erectile dysfunction to his low testosterone.  The evidence also does not show that his current erectile dysfunction is related to his military service, including herbicide exposure, or is secondary to a service-connected disability.  Under these circumstances, the preponderance of the evidence is against the claim for service connection for erectile dysfunction.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.


REMAND

Unfortunately, a remand is required in this case for the additional issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral hearing loss and tinnitus is a result of in-service noise exposure.  He was afforded a VA audiology examination in February 2010.  The Veteran was diagnosed with bilateral sensorineural hearing loss, and reported tinnitus.  The VA examiner opined that the Veteran's hearing loss and tinnitus, are not caused by or the result of noise exposure in the military.  However, the Board finds that the VA examination report is inadequate to decide the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Initially, the Board notes that the Veteran had an in-service audiological evaluation in March 1967 at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In this case, when converted to ISO-ANSI, the Veteran's audiogram shows an increase in hearing difficulty in some frequencies.  The February 2010 examiner, however, did not discuss the significance, if any, of the threshold shifts between the Veteran's enlistment and separation examinations.  
Additionally, the examiner's opinion may have been premised on inaccurate facts.  Cf. Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In that regard, the Veteran contends that the February 2010 examination report reflects that he worked for 25 years on the ramp for an airline post-service, when, in fact, he only worked for two years on the ramp.  See September 2013 NOD.  

The Board also finds the VA opinions relating to the Veteran's calloused and cracked feet are inadequate to decide the claim.  In that regard, the Veteran was provided with a VA examination in September 2013.  The examiner diagnosed the Veteran with onychomycosis and tinea pedis; however, he opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  In so finding, the examiner stated that it would be mere speculation to say that diabetes caused the dry calloused feet.  The examiner also noted that the Veteran's claims file showed that the Veteran was treated for tinea pedis prior to his diagnosed diabetes.  

VA obtained an addendum opinion in April 2015.  The examiner acknowledged that an October 1963 note in the service treatment records indicated that the Veteran had possible athletes foot with Desenex as treatment.  He also noted that there was no further mention of the athlete's foot in the service treatment record, no cultures or follow-up, and no evidence of continuation or recurrence of foot problems.  He further noted that all examinations were normal relating to the feet and skin.  Thus, the examiner opined that there is no evidence that the Veteran had a chronic tinea pedis disability, which was caused by or incurred in his military service.  Further, the examiner noted that tinea pedis is not one of the conditions linked to Agent Orange.  

However, the Board notes that the examiner appeared to base his opinion, that tinea pedis is not directly related to service, on the finding that the Veteran did not have a foot or skin disability at separation.  In that regard, the examiner did not explain the importance of that finding and, as such, the rationale supporting his opinion is unclear.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board notes that it is unclear whether the examiner was indicating that the Veteran's condition resolved while in service and the basis for his opinion that the Veteran's current condition was not otherwise connected to an event, injury or disease in service is unclear.    

Finally, the Veteran was afforded a February 2010 VA examination for his knee disability.  At that examination, the examiner diagnosed the Veteran with bilateral minimal patellofemoral osteoarthritis.  The examiner opined that it is less likely as not that his current bilateral knee disability is related to the in-service left knee injury.  In so finding, the examiner noted that the only complaints of left knee pain in-service were in years 1963 and 1964 with no mention of knee pain on physicals after that. 

However, the Board notes that the examiner did not explain the importance of his finding that the Veteran appeared to stop complaining of knee pain after 1964.  Similar to the Veteran's calloused and cracked feet claim, the Board cannot determine if the examiner was indicating that the Veteran's knee disabilities resolved while in service.  Moreover, the examiner did not address the November 2008 note from Dr. E.W. (initials used to protect privacy) that states the Veteran has a history of an airplane engine going across his thighs when he was in the Air Force and has a bilateral knee problem as a result this incident.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus, bilateral foot disability, and bilateral knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, concerning the likelihood that the Veteran's hearing loss and tinnitus is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and any medical studies submitted by the Veteran and his representative.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss and tinnitus had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss and tinnitus.

It should also be noted that the absence of in-service evidence of a hearing disability and tinnitus during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability, or tinnitus, and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss and tinnitus when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service. If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus, and describe how hearing loss and tinnitus, which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus, develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss and tinnitus is related to in-service noise exposure, to include noise exposure from the loadmaster C-124 propeller aircraft, and pain in his left ear.  

Finally, as the previous VA examiner did not, the Board would appreciate the examiner to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006). J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's bilateral foot disability (claimed as calloused and cracked feet).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a bilateral foot disability that manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to herbicide agents.  

As the previous examiner did not, the examiner should explain how tinea pedis develops and discuss the effect that an herbicide agent would have on the development of that disability.  The examiner should note that the Veteran is presumed to have been in sound condition for his bilateral foot disability upon entrance.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should obtain an opinion to determine the nature and etiology of any current bilateral knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a bilateral knee disability that manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should specifically address the November 2011 statement from Dr. E.W.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


